Broyles, P. J.
1. Under the facts of the case the court did not err in ' admitting in evidence, over the objections of the defendant, testimony as complained of in the 1st and 2d grounds of the -amendment to the motion for a new trial.
2. The venue of the offense was sufficiently proved. The verdict was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bloodworth, J., concurs. Harwell, J., disqualified.

Accusation of misdemeanor; from city court of LaGrange— Judge Harwell. July 31, 1917.
Arthur Greer, for plaintiff in error.
L. L. Meadors, solicitor, contra.